DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200219937 A1 to Ahn et al.
Regarding Claim 2.  Ahn discloses a display panel, comprising: a first substrate (Fig. 5 first base substrate BS1); a second substrate disposed opposite to and above the first substrate (Fig. 5 second base substrate BS2), wherein a color resist layer is disposed in the first substrate or the second substrate (Fig. 5 color filters CF1, CF2, Cf3), and the second substrate comprises 
Regarding Claim 11.  Ahn discloses a display device, comprising a display panel,; the display panel comprising: a first substrate (Fig. 5 first base substrate BS1); a second substrate disposed opposite to and above the first substrate (Fig. 5 second base substrate BS2), wherein a color resist layer is disposed in the first substrate or the second substrate (Fig. 5 color filters CF1, CF2, Cf3), and the second substrate comprises an organic layer disposed above the color resist layer (Fig. 5 nano particle layer FY, para 146 “the nano particle layer FY includes an upper base resin NS… the upper base resin NS may be a polymer resin. For example, the upper base resin NS may be an acrylic resin, a urethane resin, a silicone resin, an epoxy resin, or the like.”), wherein the organic layer is doped with nanoparticles (See Fig. 7, para 146); and a liquid crystal layer disposed between the first substrate and the second substrate (Fig. 5  liquid crystal layer LCL). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200219937 A1 to Ahn et al., in view of US 20210223591 A1 Zha further in view of US 20160256930 A1 to Rioux et al.
Regarding Claim 1.  Ahn discloses a display panel, comprising: a first substrate (Fig. 5 first base substrate BS1); a second substrate disposed opposite to and above the first substrate (Fig. 5 second base substrate BS2), wherein a color resist layer is disposed in the first substrate or the second substrate (Fig. 5 color filters CF1, CF2, Cf3), and the second substrate comprises an organic layer disposed above the color resist layer (Fig. 5 nano particle layer FY, para 146 “the nano particle layer FY includes an upper base resin NS… the upper base resin NS may be a polymer resin. For example, the upper base resin NS may be an acrylic resin, a urethane resin, a silicone resin, an epoxy resin, or the like.”), wherein the organic layer is doped with nanoparticles (See Fig. 7, para 146); and a liquid crystal layer disposed between the first 
Ahn does not specifically disclose that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film, the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm.
However, Zha discloses the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film (See Fig. 2A upper polarizer 5).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Rioux discloses a nanoparticles wherein the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm (See Fig. 2 and para 8).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film, the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm.
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200219937 A1 to Ahn et al. as applied to claim 2, in view of US 20210223591 A1 Zha.
Regarding Claim 3.  As stated above Ahn discloses all the limitations of base claim 2
Ahn does not specifically disclose that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film.
However, Zha discloses the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film (See Fig. 2A upper polarizer 5).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second substrate further comprises a .
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. as applied to claim 2, in view of US 20090067047 A1 to Ueda et al.
Regarding Claim 4.  As stated above Ahn discloses all the limitations of base claim 2
Ahn does not specifically disclose that the polarizing film comprises a polarizing layer and a protective layer disposed on the polarizing layer, and the organic layer is disposed on the protective layer.
However, Ueda discloses a method of forming a polarizing film the polarizing film comprises a polarizing layer (Fig. 1 polarizer 31) and a protective layer disposed on the polarizing layer (Fig. 1 polarizer protective film 36), and the organic layer is disposed on the protective layer (Fig. 1 polarizer protective film 34, para 109).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. as applied to claim 2, in view of US 20190079329 A1 to Li.
Regarding Claim 5.  As stated above Ahn discloses all the limitations of base claim 2.

Ahn does not specifically disclose that the color resist layer is disposed on the first substrate.
However, Li discloses that the color resist layer is disposed on the first substrate, and the organic layer is disposed on a side of the second substrate close to the liquid crystal layer (See Fig. 2 CF layer 240).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the color resist layer is disposed on the first substrate, and the organic layer is disposed on a side of the second substrate close to the liquid crystal layer.
Regarding Claim 6.  Li further discloses the second substrate further comprises a second base substrate and a second alignment film disposed under the second base substrate, and the organic layer is located between the second base substrate and the second alignment film (See Fig. 3 alignment film 51). 
Regarding Claim 7.  Li further discloses the first substrate comprises a first base substrate and a switch array layer disposed on the first base substrate, and the color resist layer is disposed on the switch array layer (See Fig. 3 a thin film transistor (TFT) device layer 22 ). 
 Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. as applied to claim 2, in view of US 20160256930 A1 to Rioux et al.
Regarding Claim 8.  As stated above Ahn discloses all the limitations of base claim 2.

However, Rioux discloses a nanoparticles wherein the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm (See Fig. 2 and para 8).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm.
Regarding Claim 9.  Rioux further discloses a material of the core of each of the nanoparticles comprises at least one of Ag and Au (para 8 “a core of each particle is made of Au”). 
 Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Rioux as applied to claim 8, in view of US 20190233947 A1 to Sublemontier.
Regarding Claim 10.  As stated above Ahn discloses all the limitations of base claim 8.
Ahn does not specifically disclose that a method of forming nano particles wherein a material of the shell of each of the nanoparticles comprises at least one of SnO2, MnO2, CrO, and ZnO.
However, Sublemontier discloses a method of forming nano particles wherein a material of the shell of each of the nanoparticles comprises at least one of SnO2, MnO2, CrO, and ZnO (para 82).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200219937 A1 to Ahn et al. as applied to claim 11, in view of US 20210223591 A1 Zha.
Regarding Claim 12.  As stated above Ahn discloses all the limitations of base claim 11
Ahn does not specifically disclose that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film.

Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second substrate further comprises a polarizing film disposed in a top of the second substrate, the organic layer is located in the polarizing film.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. as applied to claim 2, in view of US 20090067047 A1 to Ueda et al.
Regarding Claim 13.  As stated above Ahn discloses all the limitations of base claim 2
Ahn does not specifically disclose that the polarizing film comprises a polarizing layer and a protective layer disposed on the polarizing layer, and the organic layer is disposed on the protective layer.
However, Ueda discloses a method of forming a polarizing film the polarizing film comprises a polarizing layer (Fig. 1 polarizer 31) and a protective layer disposed on the polarizing layer (Fig. 1 polarizer protective film 36), and the organic layer is disposed on the protective layer (Fig. 1 polarizer protective film 34, para 109).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. as applied to claim 11, in view of US 20190079329 A1 to Li.
Regarding Claim 14.  As stated above Ahn discloses all the limitations of base claim 11.
Ahn further discloses the organic layer is disposed on a side of the second substrate close to the liquid crystal layer (See Fig. 9)
Ahn does not specifically disclose that the color resist layer is disposed on the first substrate.
However, Li discloses that the color resist layer is disposed on the first substrate, and the organic layer is disposed on a side of the second substrate close to the liquid crystal layer (See Fig. 2 CF layer 240).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the color resist layer is disposed on the first substrate, and the organic layer is disposed on a side of the second substrate close to the liquid crystal layer.
Regarding Claim 15.  Li further discloses the second substrate further comprises a second base substrate and a second alignment film disposed under the second base substrate, and 
Regarding Claim 16.  Li further discloses the first substrate comprises a first base substrate and a switch array layer disposed on the first base substrate, and the color resist layer is disposed on the switch array layer (See Fig. 3 a thin film transistor (TFT) device layer 22 ). 
 Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. as applied to claim 11, in view of US 20160256930 A1 to Rioux et al.
Regarding Claim 17.  As stated above Ahn discloses all the limitations of base claim 11.
Ahn does not specifically disclose that the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm.
However, Rioux discloses a nanoparticles wherein the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm (See Fig. 2 and para 8).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the nanoparticles are spherical nanoparticles, and each of the nanoparticles has a shell with a diameter ranging from 0 nm to 200 nm and a core with a diameter ranging from 0 nm to 400 nm.
Regarding Claim 18.  Rioux further discloses a material of the core of each of the nanoparticles comprises at least one of Ag and Au (para 8 “a core of each particle is made of Au”). 
 Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Rioux as applied to claim 17, in view of US 20190233947 A1 to Sublemontier.
Regarding Claim 19.  As stated above Ahn discloses all the limitations of base claim 8.
Ahn does not specifically disclose that a method of forming nano particles wherein a material of the shell of each of the nanoparticles comprises at least one of SnO2, MnO2, CrO, and ZnO.
However, Sublemontier discloses a method of forming nano particles wherein a material of the shell of each of the nanoparticles comprises at least one of SnO2, MnO2, CrO, and ZnO (para 82).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second substrate further comprises a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871